FILED
•   I   -
                                                                                               OCT 302009
                                 UNITED STATES DISTRICT COURT                             Clerk, u.s. District and
                                 FOR THE DISTRICT OF COLUMBIA                                Bankruptcy Courts

                                                 )
Jerome Julius Brown, Sr.,                        )
                                                 )
            Plaintiff,                           )
                                                 )
                    v.                           )
                                                 )
                                                         Civil Action No.
                                                                                  09 2U35
Prince George's County Police                    )
Services et at.,                                 )
                                                 )
            Defendants.                          )
                                                 )


                                      MEMORANDUM OPINION

            This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the informa pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

            Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain" (1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).
 · .. -    ...
             '




          Plaintiff, a resident of Upper Marlboro, Maryland, sues police officers in Palmer Park,

Maryland, for $100,000. The complaint consists of one page and a stack of unexplained

attachments. The allegations are incomprehensible and, thus, fail to provide any notice of a

claim and the basis of federal court jurisdiction. A separate order of dismissal accompanies this

Memorandum Opinion.



                                               C2~~.
                                              United States District Judge
Date: October .....L.!-, 2009




                                                  2